DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
Applicant filed a terminal disclaimer and the previous rejection is withdrawn.

Allowable Subject Matter
Claims 1-16 allowed. The following is an examiner’s statement of reasons for allowance:
Although certain prior art references disclose various aspects of the invention, none of the prior art references of record explicitly teach or fairly suggest the following limitations. As to claim 1, the prior art does not disclose a detachable shaped tip such that a rearwardly positioned lens provides a view of the area being treated such that an endoscope extending through a bore provides direct visual indication through accordingly. As to claim 13, the prior art does not disclose a longitudinally extending channel formed in an outer surface of the shaft with an endoscope extending through an enlarged proximal end head though the channel with a cylindrical sleeve telescoped over the sleeve. Claims 2-12 and 14-16 are dependent from claims 1 and 13 respectively, and similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795